1    AARON D. FORD
       Attorney General
2    KATLYN M. BRADY (Bar No. 14173)
       Senior Deputy Attorney General
3    State of Nevada
     Office of the Attorney General
4    555 E. Washington Ave., Ste. 3900
     Las Vegas, Nevada 89101
5    (702) 486-0661 (phone)
     (702) 486-3773 (fax)
6    Email: katlynbrady@ag.nv.gov

7    Attorneys for Defendants
     Brian Williams, Isidro Baca,
8    Megan Sullivan, Daron Franklin,
     Lisa Walsh, James Cox, James
9    Dzurenda, Dwight Neven, Romeo
     Aranas, Gregory Bryan, Jennifer
10   Nash, Laurie Hoover, and Sheryl
     Foster
11
     LISA A. RASMUSSEN, Esq.
12   Law Offices of Kristina Wildeveld & Associates
     550 E. Charleston Blvd.
13   Las Vegas, NV 89101
     T. (702) 222-0007 | F. (702) 222-0001
14   www.veldlaw.com

15   Attorneys for Plaintiff
16

17

18                             UNITED STATES DISTRICT COURT
19                                     DISTRICT OF NEVADA
20   KARISMA GARCIA,                                  Case No. 2:17-cv-00359-APG-VCF
21                       Plaintiff,
22   vs.                                             JOINT MOTION TO EXTEND
                                                   DISPOSTIVE MOTION DEADLINE
23   STATE OF NEVADA, et al.,                            (FIFTH REQUEST)
24                       Defendants.
25

26         The Parties hereby move to extend the time to complete dispositive motions from
27   June 1, 2021, to August 2, 2021. Good cause supports this extension request as it will allow
28   the parties to engage in settlement discussions to resolve this matter.


30                                           Page 1 of 4
1    I.    PROCEDURAL POSTURE
2          A.     Discovery Completed Pursuant To Local Rule 26-31
3          To date, Garcia disclosed all of the documents in her possession on July 6, 2020.
4    Defendants disclosed all of the documents in its possession on August 11, 2020. Defendants
5    provided Garcia with a PDF of all prison medical files on January 26, 2021. Garcia provided
6    a first supplement to her initial disclosures on March 26, 2021.
7          B.     Reasons That Dispositive Motions Cannot Be Completed Within The
                  Date Set By Scheduling Order
8

9          On Friday, May 21, 2021, Senior Deputy Attorney General Katlyn M. Brady was
10   assigned to assist in this matter and draft any dispositive motions. Counsel spent the
11   following weekend, and several workdays, familiarizing herself with this matter.
12         Further, defense counsel and plaintiff’s counsel have begun preliminary discussions
13   regarding settling this matter prior to dispositive motions. Both parties believe a
14   settlement in this matter may be possible. Thus, both parties have agreed to extend the
15   deadline for dispositive motions to allow for settlement discussions.
16   ///
17
           1   LR 26-3. EXTENSION OF SCHEDULED DEADLINES:
18

19                A motion or stipulation to extend any date set by the discovery
                  plan, scheduling order, or other order must, in addition to
20                satisfying the requirements of LR IA 6-1, be supported by a
                  showing of good cause for the extension. A motion or stipulation
21                to extend a deadline set forth in a discovery plan must be
                  received by the court no later than 21 days before the expiration
22                of the subject deadline. A request made within 21 days of the
                  subject deadline must be supported by a showing of good cause.
23                A request made after the expiration of the subject deadline will
                  not be granted unless the movant also demonstrates that the
24                failure to act was the result of excusable neglect. A motion or
                  stipulation to extend a discovery deadline or to reopen discovery
25                must include:
                  (a) A statement specifying the discovery completed;
26                (b) A specific description of the discovery that remains to be
                  completed;
27                (c) The reasons why the deadline was not satisfied or the
                  remaining discovery was not completed within the time
28                       limits set by the discovery plan; and
                  (d) A proposed schedule for completing all remaining discovery.


30                                           Page 2 of 4
1          C.      Remaining Discovery
2                  There is no remaining discovery, and the Parties do not anticipate
3    circumstances that would warrant a request to reopen.
4          D.      Proposed Schedule
5          •    Dispositive Motion Deadline                              August 2, 2021
6          •    Joint Pretrial Order Deadline                            September 1, 20212
7    II.   GOOD CAUSE EXISTS TO EXTEND PENDING DEADLINES3
8          The parties submit that the ongoing settlement discussions constitute good cause to
9    extend the dispositive motion deadline. This will allow the parties to prioritize settlement
10   negotiations and will avoid the added costs of preparing or defending a dispositive motion.
11   ///
12   ///
13   ///
14   ///
15   ///
16   ///
17   ///
18   ///
19   ///
20   ///
21         2LR 26-1(b)(5):
                        Unless the discovery plan otherwise provides and the
22               court so orders, the deadline for the joint pretrial order is 30 days
                 after the dispositive-motion deadline. If dispositive motions are
23               filed, the deadline for filing the joint pretrial order will be
                 suspended until 30 days after decision on the dispositive motions
24               or further court order
           3Rule 6(b), Fed. R. Civ. Proc.
25
                 Rule 6(b)(1), Fed. R. Civ. Pro., governs extensions of time:
26               When an act may or must be done within a specified time, the
                 court may, for good cause, extend the time: (A) with or without
27               motion or notice if the court acts, or if a request is made, before
                 the original time or its extension expires; or (B) on motion made
28               after the time has expired if the party failed to act because of
                 excusable neglect.


30                                              Page 3 of 4
1    III.   CONCLUSION
2           Based upon the foregoing reasons, the Parties request that this Court grant the
3    requested relief and continue deadlines as requested herein.
4

5      DATED this 1st day of June, 2021               DATED this 1st day of June, 2021
6
       By: /s/ Lisa A. Rasmussen                      By: /s/ Katlyn M. Brady
7      Lisa A. Rasmussen, Esq.                        KATLYN M. BRADY
       Law Offices of Kristina Wildeveld &            Senior Deputy Attorney General
8      Associates                                     Office of the Nevada Attorney General
       550 E. Charleston Blvd.                        555 E. Washington Avenue, #3900
9      Las Vegas, NV 89101                            Las Vegas, Nevada 89101
       T. (702) 222-0007 | F. (702) 222-0001          Attorneys for Defendants
10     www.veldlaw.com
       Attorneys for Plaintiff
11

12

13                                                  IT IS SO ORDERED.
14

15                                                  _______________________________________
                                                    UNITED STATES MAGISTRATE JUDGE
16                                                            6-3-2021
                                                    DATE: ________________________________
17

18

19

20

21

22

23

24

25

26

27

28


30                                             Page 4 of 4
